UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7352



KENNETH MICHAEL PLYMALE,

                                           Petitioner - Appellant,

          versus


SHANNON MARKLE, Warden, Central Regional Jail,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-02-2-CVB)


Submitted:   November 7, 2002          Decided:     November 15, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Michael Plymale, Appellant Pro Se.     Heather Dawn Foster,
Assistant Attorney General, Charleston,        West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Kenneth Michael Plymale seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and conclude based on the reasons

stated by the district court and the magistrate judge that Plymale

has   not   made   a   substantial   showing    of   the   denial   of   a

constitutional right.      See Plymale v. Markle, No. CA-02-2-CVB

(N.D.W. Va. Aug. 20, 2002).    Accordingly, we deny a certificate of

appealability and dismiss the appeal.          See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                               DISMISSED




                                     2